Title: To Thomas Jefferson from John O’Neill, 29 May 1806
From: O’Neill, John
To: Jefferson, Thomas


                        
                            Sir
                     
                            This City Baltimore 29th. May 1806
                        
                        From some late information which I have received from both from Europe and the West Indies, am led to beleive
                            that thier shall be a Necessity for you to give orders for the Ports and Harbours of these United States to be shut up
                            against and shrivenof Trade whatsoever being carried on have what shall be found necessary for the better Security of
                            the States in a Confederate body in Order to this. it is my wish at this time to give you this intelligence in Order
                            therefore that you duly apprise the several Members of the past Congress on the Occasion, as thier Several Concurrance shall be
                            necessary to effect it. The day then which I think will be about the first of November next. with defaultcation on your
                            part or on the part of the Members of the present Congress. About three months from this date I think you shall be at
                            liberty to issue your Orders to this effect. I shall serve at the next Congress as Vice President. let it be understood
                            also, I shall Set out from this place this day in order to go to Edward Reynolds’s near Washington. You can make your
                            communication through the Medium of the Washington Federalist of the Belligerent Powers. And our Minds have not wisdom
                            enough they may want the loss of some Naval Property to the loss of an invaluable Country is but trifling. Do you look to
                            me, make nothing to do about purchase whatsoever. I am a Politician you’ll observe Not a Militant and traitter am. this is all I  [see?] Necessary for
                            your full instructions let no Interest local or otherwise interfere with this important advice. I am Sir
                  Your Mo Obt
                        
                            Jno: O’Neill
                     
                        
                        
                            My writing.
                        
                    